J-S37020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER POLLER                         :
                                               :
                       Appellant               :   No. 661 EDA 2021

                 Appeal from the Order Entered March 11, 2021
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-1124322-1993


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                             FILED JANUARY 4, 2022

        Christopher Poller (Appellant) appeals pro se from the order denying his

motion for DNA testing and fifth petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        The PCRA court summarized the procedural history as follows:

               On June 2, 1994, following a jury trial before the Honorable
        Paul Ribner, [Appellant] was convicted of second-degree murder,
        criminal conspiracy, robbery and possession of an instrument of
        crime. On December 7, 1994, Judge Ribner imposed [a] sentence
        of life imprisonment for the [] convictions. [Appellant] filed a
        direct appeal and the Pennsylvania Superior Court affirmed the
        trial court’s judgment of sentence on May 8, 1996.2            The
        Pennsylvania Supreme Court denied allocatur on December 20,
        1996.3

                  Commonwealth v. Poller, 679 A.2d 849 (Pa.
              [FN]2

              Super. 1996) (unpublished memorandum).


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37020-21


              [FN]3
                  Commonwealth v. Poller, 687 A.2d 377 (Pa.
              1996).

             [Appellant] filed his first pro se [PCRA petition] on December
       15, 1997. Counsel was appointed and subsequently filed a “no
       merit” letter pursuant to Turner/Finley.4 On February 25, 1999,
       the PCRA court dismissed [Appellant’s] petition. The Pennsylvania
       Superior Court affirmed the dismissal on October 17, 2000, and
       the Pennsylvania Supreme Court denied allocatur on March 30,
       2001.5 Thereafter, [Appellant] filed several PCRA petitions. All
       were denied.

                  Commonwealth v. Turner, 544 A.2d 927 (Pa.
              [FN]4

              1988); Commonwealth v. Finley, 550 A.2d 213 (Pa.
              Super. 1988).

                  Commonwealth v. Poller, 767 A.2d 1112 (Pa.
              [FN]5

              Super. 2000) (unpublished memorandum), appeal
              denied, 786 A.2d 987 (Pa. 2001).

              On April 10, 2019, [Appellant] filed the instant pro se motion
       for DNA testing[. On June 28, 2019, Appellant pro se filed his fifth
       PCRA petition. The PCRA court] sent a notice of its intent to
       dismiss6 the petition as untimely without exception on September
       14, 2020.      The PCRA petition [and motion were] formally
       dismissed by [the court] on March 11, 2021. [Appellant] timely
       filed a notice of appeal to the Pennsylvania Superior Court on
       March 26, 2021.

              [FN]6   Pursuant to Pa.R.Crim.P. 907.

PCRA Court Opinion, 5/18/21, at 1-2 (footnotes in original).1

       On appeal, Appellant presents the following issues for review:



____________________________________________


1 The PCRA court did not order Appellant to file a concise statement pursuant
to Pa.R.A.P. 1925(b). See Commonwealth v. Antidormi, 84 A.3d 736, 745
n.7 (Pa. Super. 2014) (“The requirements of Rule 1925(b) are not invoked in
cases where there is no trial court order directing an appellant to file a Rule
1925(b) statement.”) (citations omitted); Commonwealth v. Jones, 193
A.3d 957, 971 (Pa. Super. 2018) (same).

                                           -2-
J-S37020-21


      (A)   The Appellant was convicted on June 2, 1994 of second
            degree murder, criminal conspiracy, robbery, and
            possession of an instrument of crime. The Appellant has
            always expressed his innocence and that he was not
            involved in the murder of the decedent, who was a drug
            dealer. The background of the event came down to the
            robbery of a drug dealer who was suspected of having drugs
            and cash. Even the Commonwealth prosecutor admitted in
            his prosecution that most likely – [Appellant] was not the
            shooter, the robber was in the drug house when the
            shooting took place. Who was the shooter? The very worse
            [sic] allegation, is that the Appellant was suppose[d] to be
            the individual waiting for the robber/shooter to exit the drug
            house, and then the Appellant would provide a ride to the
            robber. Actual innocence: Here—the Appellant was not the
            shooter, and was not in the drug house when the robbery-
            shooting-murder took place. At the scene: Blood swabs,
            hairs, were gathered by the police. The Appellant is actually
            innocent of second degree murder. The [PCRA] court
            abused its discretion by dismissing the DNA testing motion.

      (B)   The [PCRA] court abused its [sic] discretion when it
            dismissed the PCRA petition, concerning the leniency deal
            made to a [Commonwealth] witness Damon Jackson, as
            being untimely and not meeting any of the timeliness
            exceptions set forth in 42 PA. C.S.A. § 9545(b)(1) (i-ii-iii).
            (Recognizing that his PCRA facially was untimely,
            [Appellant] asserted § 9545(b)(1)(i)(ii), concerning the
            exception to the time-bar). The Appellant was convicted on
            June 2, 1994.

Appellant’s Brief at 3-4 (bold and underline in original).

      We discern the essence of Appellant’s claims to be: 1. The PCRA court

erred in denying his motion for DNA testing; and 2. The Commonwealth

violated Brady v. Maryland, 373 U.S. 83 (1963) by failing to disclose

favorable treatment of a Commonwealth witness. Neither claim merits relief.

      “Post-conviction DNA testing falls under the aegis of the PCRA, … and

thus, our standard of review permits us to consider only whether the PCRA


                                      -3-
J-S37020-21



court’s determination is supported by the evidence of record and whether it is

free from legal error.”2 Commonwealth v. Conway, 14 A.3d 101, 108 (Pa.

Super. 2011) (citations omitted). “When reviewing an order denying a motion

for post-conviction DNA testing, this Court determines whether the movant

satisfied the statutory requirements listed in [42 Pa.C.S.A. §] 9543.1.”

Williams, 35 A.3d at 47 (citation omitted). Section 9543.1 provides:

       (a)    Motion.—

              (1)    An individual convicted of a criminal offense in
                     a court of this Commonwealth may apply by
                     making a written motion to the sentencing court
                     at any time for the performance of forensic DNA
                     testing on specific evidence that is related to the
                     investigation or prosecution that resulted in the
                     judgment of conviction.

                                          ...

       (b)    Requirements.—In any motion under subsection (a),
              under penalty of perjury, the applicant shall:

                                          ...

              (1)    (iii) acknowledge that the applicant understands
                     that, if the motion is granted, any data obtained
                     from any DNA samples or test results may be
                     entered into law enforcement databases, may
                     be used in the investigation of other crimes and
                     may be used as evidence against the applicant
                     in other cases.
                                        ...


____________________________________________


2“This Court has consistently held the one-year jurisdictional time bar of the
PCRA does not apply to motions for DNA testing under Section 9543.1.”
Commonwealth v. Williams, 35 A.3d 44, 50 (Pa. Super. 2011).

                                           -4-
J-S37020-21


           (3) present a prima facie case demonstrating that the:

                 (i) identity of or the participation in the
                 crime by the perpetrator was at issue in
                 the proceedings that resulted in the
                 applicant’s conviction and sentencing;
                 and

                 (ii) DNA testing of the specific evidence,
                 assuming exculpatory results, would
                 establish:

                 (A)     The applicant’s actual innocence of
                         the offense for which the applicant
                         was convicted; …

42 Pa.C.S.A. § 9543.1.

     Here, Appellant’s motion for post-conviction DNA testing states:

     I do hereby move under § 9543.1 to have the crime scene
     evidence that does include hair, blood, and other body fluids found
     and placed into evidence by the PHILADELPHIA POLICE DEPT. on
     JULY 1, 1993 submitted for DNA testing. At the time of my trial
     DNA testing was not available. (EMPHASIS). The DNA evidence
     in the possession of the Philadelphia Police Dept. will not be
     meritless in proving my innocence if submitted for DNA testing.
     In fact the results of the DNA testing will show that I am actually
     innocent of any involvement in the robbery/murder victim’s death.
     I AM ACTUALLY INNOCENT. My request for DNA testing is hereby
     made under 42 PA. C.S.A. § 9543.1. I do make the declaration
     that I am ACTUALLY INNOCENT.

Motion for DNA Testing, 4/10/19, at 1.

     Upon review, we agree with the PCRA court that Appellant “failed to

meet his initial burden pursuant to 42 [Pa.C.S.A.] § 9543.1(c)(3)(ii)(A).”

PCRA Court Opinion, 5/18/21, at 2-3. Appellant’s motion fails to “state that

he understood that if the motion was granted any data obtained from any DNA

samples or test results may be entered into law enforcement databases, may


                                     -5-
J-S37020-21



be used in the investigation of other crimes and may be used as evidence

against him in other cases.”      Id. at 2; 42 Pa.C.S.A. § 9543.1(c)(1)(iii).

Further, Appellant’s motion does not “present a prima facie case of ‘actual

innocence,’” or “provide any analysis to demonstrate that, assuming

exculpatory results, the DNA results would establish his innocence.” Id. at 2-

3; 42 Pa.C.S.A. § 9543.1(c)(3)(ii)(A). “[B]ald assertions do not constitute a

prima facie case.” Commonwealth v. Smith, 889 A.2d 582, 585 (Pa. Super.

2005). Accordingly, Appellant’s first issue lacks merit.

      In his second issue, Appellant argues the Commonwealth violated

Brady, supra because it failed to provide him with information about “the

leniency deal that was promised to [Damon] Jackson for his testimony” at

Appellant’s trial. Appellant’s Brief at 17.

      In reviewing the PCRA court’s dismissal of Appellant’s petition, we

examine “whether the PCRA court’s findings of fact are supported by the

record, and whether its conclusions of law are free from legal error.”

Commonwealth v. Busanet, 54 A.3d 35, 45 (Pa. 2012).             “Our scope of

review is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the party who prevailed in the PCRA

court proceeding.” Id.

      To be timely, PCRA petitions, including second and subsequent petitions,

must be filed within one year of when an appellant’s judgment of sentence

becomes final. 42 Pa.C.S.A. § 9545(b)(1). “A judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

                                      -6-
J-S37020-21



Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of the time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

Our Supreme Court has held that the PCRA’s time restriction is constitutionally

sound. Commonwealth v. Cruz, 852 A.2d 287, 292 (Pa. 2004). In addition,

our Supreme Court has instructed that the timeliness of a PCRA petition is

jurisdictional.   If a PCRA petition is untimely, courts lack jurisdiction.

Commonwealth v. Wharton, 886 A.2d 1120, 1124 (Pa. 2005); see also

Commonwealth v. Callahan, 101 A.3d 118, 121 (Pa. Super. 2014) (courts

do not have jurisdiction over an untimely PCRA petition).

      Here, Appellant’s judgment of sentence became final in 1997. Appellant

did not file the instant petition, his fifth, until June 28, 2019. It is therefore

untimely.   See also Appellant’s Brief at 4 (“recognizing that [Appellant’s]

PCRA [petition is] facially untimely[.]”).

      A petitioner may overcome the PCRA’s time-bar if he alleges and proves

one of the three statutory exceptions set forth in 42 Pa.C.S.A. § 9545(b)(1).

Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa. 2017).                   The three

exceptions are: “(1) interference by government officials in the presentation

of the claim; (2) newly discovered facts; and (3) an after-recognized

constitutional right.” Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa.

Super. 2012); see also 42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition invoking

an exception to the jurisdictional time-bar must be filed within one year of the




                                      -7-
J-S37020-21



date that the claim could have been presented.3 42 Pa.C.S.A. § 9545(b)(2).

If a petitioner fails to invoke a valid exception, courts lack jurisdiction to

review the petition or provide relief. Spotz, 171 A.3d at 676.

       Appellant argues his claim falls within the government interference and

newly discovered fact exceptions. See Appellant’s Brief at 16. Specifically,

Appellant avers:

       Damon Jackson was a [Commonwealth] witness against
       Appellant. His testimony was false and motivated by bias and
       leniency promises made to Jackson but suppressed from the
       Appellant and his lawyer during the trial stages. Damon Jackson
       was facing “serious” drug related charges, including
       manufacturing a controlled substance, delivery of a controlled
       substance, and knowingly possessing a controlled substance. …
       After Jackson testified against [Appellant], and after [Appellant]
       was convicted, all charges against Jackson were dismissed at the
       urging of the [Commonwealth], and the fugitive bench warrant
       was cancelled. … [] Appellant was never provided with the
       leniency deal that was promised to Jackson for his testimony. It
       was a sweetheart deal. The PCRA [petition] sets forth, with
       specifics, exactly how the Commonwealth violated the Appellant’s
       constitutional right to due process by the [Commonwealth]
       suppressing this leniency promise. The Brady v. Maryland
       violation is properly before the PCRA court.

Appellant’s Brief at 16-17 (underlining omitted).

       Upon review, we conclude the PCRA court did not err because this claim

was raised in a prior PCRA petition, thus barring Appellant from raising the

____________________________________________


3  Effective December 24, 2018, the time period in which to file a petition
invoking one of the three exceptions was extended from 60 days to one year.
42 Pa.C.S.A. § 9545(b)(2). This amendment applies to claims arising one
year prior to the effective date of the amendment, i.e., arising December 24,
2017, or later. Act 2018, Oct. 24, P.L. 894, No. 146, § 3. Because Appellant
filed his PCRA petition on June 28, 2019, the amendment applies to him.

                                           -8-
J-S37020-21



claim in a subsequent petition. See Commonwealth v. Poller, 2338 EDA

2008, at *8 (Pa. Super. Mar. 16, 2010) (unpublished memorandum)

(“[A]ppellant states that the PCRA court ignored new evidence indicating that

two Commonwealth witnesses from his trial ‘received favors for their

testimony against me.’ Appellant fails to explain what the evidence is, when

it was discovered, or how it constitutes a valid exception to the time-bar.

Thus, this claim is waived.”). “To be eligible for relief under [the PCRA], the

petitioner must plead and prove by a preponderance of the evidence … [t]hat

the allegation of error has not been previously litigated or waived.”       42

Pa.C.S.A. § 9543(a)(3). Accordingly, no relief is due.4

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




____________________________________________


4 Even if the claim was not previously waived, the alleged Brady violation
would not meet the newly discovered fact exception because Appellant was
aware of the violation well before he filed the underlying petition. See
Commonwealth v. Poller, 2338 EDA 2008, at *8 (Pa. Super. Mar. 16, 2010)
(unpublished memorandum).

                                           -9-